COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ex parte Richard Vincent Letizia

Appellate case number:       01-16-00808-CR

Trial court case number:     2112524

Trial court:                 County Criminal Court at Law No. 10 of Harris County

       Appellant, Richard Vincent Letizia, has filed a notice of appeal of the trial court’s
order denying his application for a writ of habeas corpus that challenged the legality of
his arrest pursuant to a governor’s warrant. We previously granted retained appellate
counsel’s motion to withdraw, abated the appeal, and remanded the case to the trial court
for further proceedings. On April 19, 2018, the court reporter filed a reporter’s record of
the April 10, 2018 abatement hearing at which appellant and a representative of the
Harris County District Attorney’s Office appeared. The trial court found that appellant
“want[ed] to go forward pro se,” was “in a good frame of mind to proceed in such a
fashion,” and knowingly and intelligently waived his right to counsel. The reporter’s
record reflects that the trial court admonished appellant of the risks and challenges of
self-representation. The record does not include any finding that appellant is indigent.
       We reinstate the appeal on the Court’s active docket.
       We direct the Clerk of this Court to deliver to appellant, at the most recent address
he has provided, a copy of (1) the clerk’s record filed in this Court on October 12, 2016;
(2) the reporter’s record filed in this Court on October 26, 2016; (3) “Brief for
Appellant,” filed on February 27, 2017; and (4) “Appellee’s Brief,” filed on March 16,
2017.
       No later than 30 days from the date of this order, appellant is directed (1) to
notify the Clerk of this Court that he adopts the “Brief for Appellant,” filed in this
appeal on February 27, 2017; or (2) to file an amended brief pro se.1

1
       Any brief that appellant files must comply with the applicable provisions of the Texas
       Rules of Appellate Procedure, including Rule 38.1, which sets out the requirements for an
       If appellant files an amended brief pro se, the State’s brief will be due no later than
20 days after the amended brief is filed in this Court. See TEX. R. APP. P. 31.1; cf. TEX. R.
APP. P. 38.6(b). If appellant adopts the previously filed “Brief for Appellant,” the appeal
will proceed on that brief and “Appellee’s Brief,” filed on March 16, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually         Acting for the Court

Date: May 10, 2018




       appellant’s brief. See TEX. R. APP. P. 38.1; see also Barnes v. State, 832 S.W.2d 424, 426
       (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (explaining, although pro se
       pleadings should be liberally construed, same procedural standards apply to pro se parties
       as to other litigants). A copy of Texas Rule of Appellate Procedure 38 is attached to this
       order.